DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment is acknowledged and has been considered.  Examiner asserts that a “target”, as presented in the claim, may not be capable of perceiving the distorted figure visibly or otherwise and thus the claim amendment fails to distinguish the claimed invention from the prior art.

Drawings
The drawings submitted 9/15/2020 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. (U.S. Patent 6,714,564) in view of Harrison et al. (U.S. Patent Application Publication 2017/0176140).

In regards to claim 1, Meyers et al (henceforth referred to as Meyers) disclose a firearm aiming illuminator comprising:
a light source (item 36); 
a lens element associated with the light source.  Meyers teaches a lens element that includes two portions (items 46 and 50); 
the lens element having a central portion and an outer portion surrounding the central portion.  The lens of Meyers includes a central portion (item 46) and a surrounding outer portion (item 50); 
Meyers teaches projection of a point light onto a target, but fails to explicitly disclose an extended multi-point reticle aiming figure.  However, Harrison et al (henceforth referred to as Harrison) teaches a firearm illumination device that projects a multi-point reticle image onto a target (see par. 36) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to project any of various shapes as taught by Harrison utilizing a laser projection device as taught by Meyers, to more easily align the reticle image with/on the target center; 
the outer portion being configured such that a first portion of light emitted by the light source and transmitted by the outer portion will bypass the central portion and a second portion of light is transmitted by the central portion.  The dual portion lens configuration of Meyers functions in the claimed manner; 
and wherein the central portion is configured to generate an image of the extended multi-point reticle aiming figure away from the illuminator.  As modified, the central lens portion of the Meyers device projects the image;
wherein the extended multi-point reticle aiming figure is not visible by a target.  Note that the claimed “target” has no distinction and the distorted image may not be visible to at least some “targets”.  

Summary/Conclusion
Claim 1 is rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641